DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-3, 11, 13, 15-17, 19, 30-33, 42-43 and 49-57 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Jun. 8, 2022 has been entered and made of record.  In view of the Applicant’s amendments for the title and the abstract, the objection to the specification is expressly withdrawn.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.

Response to Arguments
Applicant’s arguments, dated Jun. 8, 2022 have been considered but are moot because the arguments do not apply to some of the references being used in the current rejection.  Please see the following claim rejections for detailed analysis.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claims 1-3, 11, 13, 16-17, 19, 30-33 and 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (US 2018/0360379 A1) in view of Linderman et al. (US 2012/0172682 A1).
	As to claim 1, Harrison teaches a method of gesture recognition using a wearable gesture recognition device (Harrison, Abs., a “wearable, low-cost and low-power Electrical Impedance Tomography system for gesture recognition”), comprising: 
	arranging a plurality of electrodes (Harrison, FIGS. 2A-2B, [0026], e.g., “electrodes 101, 103, 104”) on a body part of a wearer (Harrison, FIGS. 2A-2B, [0027], e.g., “wrist”); 
	providing a signal to at least one of the plurality of electrodes for transmission of a respective excitation signal (Harrison, FIGS. 2A-2B, [0026], “the system 100 can use a more sophisticated “four-pole” scheme (FIGS. 2B), which excites adjacent pairs of electrodes 101 with an AC signal”) to the body part of the wearer (Harrison, FIGS. 2A-2B, [0027], e.g., “wrist”); and 
	processing respective response signal received by at least one of the remaining electrodes as a result of the respective excitation signal (Harrison, FIGS. 2A-2B, [0026], “Impedance is measured between the transmitting electrode 103 and the receiving electrode 104. In addition, the voltage is measured between all remaining pairs of electrodes 101. This process is repeated for all electrode 101 combinations, similar to two-pole sensing”), for determination of an electrical impedance tomogram for gesture recognition (Harrison, FIGS. 1-2, [0023], “the system 100 uses Electrical Impedance Tomography (EIT) to recover the inner impedance distribution of an object based on pair-wised measurements from surface electrodes 101 surrounding the object, such as a user's wrist or arm”).  
	Harrison fails to explicitly teach the gesture recognition to be used for “real-time preliminary medical screening of a disease associated with the body part on which the wearable medical screening device is worn”. 
	However, Linderman taches the concept of the gesture recognition to be used for “real-time preliminary medical screening of a disease associated with the body part on which the wearable medical screening device is worn (Linderman, [0047]-[0048], “the analysis of EMG patterns, obtained from hand muscles during controlled hand movement can detect cognitive impairment and motor impairment much earlier than particular symptoms manifest themselves and will be noticed by people … EMG, as used for biometric assessment is useful in diagnostics of various medical diseases in a human body. The diagnostics can relate to deficiencies, injuries, malfunctions, and diseases, including but not limited to various forms of cancer, diabetes, genetic diseases, prenatal tests including but not limited to tests for Down syndrome, HIV, Parkinson's disease, Alzheimer's disease, multiple scleroses, brain injuries and stroke, hepatic disease, blood system disease and malfunctions, hormone system disease, nervous system diseases, central nervous system (CNS) diseases, autonomic nervous system changes and cerebral disorders”; [0133], “these applications include numerous physiological tests including electrocardiography (ECG), electroencephalography (EEG), electrical impedance tomography (EIT), electromyography (EMG) and electro-oculography (EOG)”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “wearable, low-cost and low-power Electrical Impedance Tomography system for gesture recognition” taught by Harrison to be used for “detecting cognitive impairment and motor impairment much earlier than particular symptoms manifest themselves and will be noticed by people”, as taught by Linderman, in order to obtain “biometric signals that can be analyzed to provide biomarkers for one or more disorders” (Linderman, [0008]).
As to claim 2, Harrison in view of Linderman teaches the method of claim 1, further comprising communicating information and data (Harrison, FIG. 11, [0066], information and data obtained by “data acquisition module 201” and “signal generator 210”) between the wearable medical screening device (Linderman, Abs, “biometric assessment is performed by use of electromyography (EMG) signals detected from muscles at several locations on the hand/or other part of the body subject to fine motor control”) and one or both of: an external electronic device (Harrison, FIG. 11, [0066], e.g., attached as the “wrist strap of Samsung Gear Smartwatch”) and a server.  Examiner renders the same motivation as in claim 1.
As to claim 3, Harrison teaches the method of claim 2, further comprising reconstructing an electrical impedance tomogram based on the signals processed by the wearable medical screening device (Linderman, Abs, “biometric assessment is performed by use of electromyography (EMG) signals detected from muscles at several locations on the hand/or other part of the body subject to fine motor control”).  Examiner renders the same motivation as in claim 1.
	As to claim 11, Harrison teaches the method of claim 1, further comprising: 
	selecting at least one of the plurality of electrodes (Harrison, FIGS. 2A-2B, [0026], e.g., “electrodes 101, 103, 104”) as transmission electrode (Harrison, FIGS. 2A-2B, [0026], “transmitting electrode 103”) and at least one of the remaining electrodes as receiving electrode (Harrison, FIGS. 2A-2B, [0026], “receiving electrode 104”). 
As to claim 13, Harrison in view of Linderman teaches the method of claim 1, further comprising determining at least one of movement of the wearable medical screening device (Linderman, Abs, “biometric assessment is performed by use of electromyography (EMG) signals detected from muscles at several locations on the hand/or other part of the body subject to fine motor control”) and physiological signals of the wearer to affect determination of the electrical impedance tomogram (Harrison, FIG. 8, [0060], “Because users have different bodies, most bio-sensing systems require per-user classifiers (e.g., electromyography, bioacoustics). Using data collected during phrase one, from a single user at a time, the classifier was trained on nine rounds of data, testing on a tenth. This procedure ensures the data points adjacent in time (which will naturally tend to be more similar) were either in the test set or train set, but not both”).  Examiner renders the same motivation as in claim 1.
	As to claim 16, it differs from claim 1 only in that it is the wearable medical screening device performing the method of claim 1.  It recites the similar limitations as in claim 1, and Harrison in view of Linderman teaches them.  Please see claim 1 for detailed analysis.
	As to claim 17, it recites the similar limitations as in claim 2, and further recites “wherein the communication module is arranged to transmit, to the external electronic device or the server, signals processed by the signal processor, for determination of the electrical impedance tomogram”.  Harrison in view of Linderman teaches them, and Harrison further teaches that the communication module is arranged to transmit, to the external electronic device or the server, signals processed by the signal processor, for determination of the electrical impedance tomogram (Harrison, FIG. 11, [0066], “the data acquisition module 201 transmits data to a laptop over Bluetooth, which performs classification and controls the smartwatch interface over a web socket. Additional implementations would have fully integrated capabilities within smartwatches and wearable devices”).  Examiner renders the same motivation as in claim 1.  Please also see claim 2 for detailed analysis.
	As to claim 19, it recites the similar limitations as in claim 3, and Harrison in view of Linderman teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 3 for detailed analysis. 
	As to claim 30, Harrison in view of Linderman teaches the wearable medical screening device of claim 16, wherein the plurality of electrodes are arranged to operate as both transmission electrode and receiving electrode (Harrison, FIGS. 5A-5B, [0043], e.g., “FIGS. 5A-5B illustrates two rounds of data capture in an 8-electrode, four-pole scheme. During one frame of four-pole measurement, the signal-emitting pair rotates counter-clockwise through all electrodes 101, completing one cycle”).  Examiner renders the same motivation as in claim 1.  
	As to claim 31, Harrison in view of Linderman teaches the wearable medical screening device of claim 16, further comprising a multiplexer (Harrison, FIG. 3, [0030], “multiplexers 206”) arranged to select at least one of the plurality of electrodes as transmission electrode and to select at least one of the remaining electrodes as receiving electrode (Harrison, FIG. 3, [0030], “that allow for dynamic electrode 101 selection, enabling different electrode 101 pair combinations and configurations”).  Examiner renders the same motivation as in claim 1.  
	As to claim 32, Harrison in view of Linderman teaches the wearable medical screening device of claim 16, wherein the plurality of electrodes are contact-type electrodes (Harrison, FIGS. 1-2, [0023], “the electrodes 101 contact the skin of the user directly”).  Examiner renders the same motivation as in claim 1.
	As to claim 33, Harrison teaches the wearable medical screening device of claim 16, wherein the plurality of electrodes are non-contact-type electrodes (Harrison, FIGS. 1-2, [0023], “or, alternatively, the electrodes 101 contact the user through a thin layer of insulator (i.e. capacitive coupling)”).  Examiner renders the same motivation as in claim 1.
	As to new claim 56, Harrison teaches the wearable medical screening device of claim 16, wherein the plurality of electrodes (Harrison, FIGS. 2A-2B, [0026], e.g., “electrodes 101, 103, 104”) are spaced apart substantially equally (Harrison, see FIGS. 1-2).  
	As to new claim 57, Harrison in view of Linderman teaches the wearable medical screening device of claim 16, further comprising a flexible body (Linderman, e.g., see FIG. 3, [0168], “glove 301”; it is inherently taught that the “glove 301” must have a flexible body) arranged to be worn by the wearer (Linderman, e.g., see FIG. 3) and on which the plurality of electrodes (Harrison, FIGS. 2A-2B, [0026], e.g., “electrodes 101, 103, 104”) are arranged (Harrison, see FIGS. 1-2), and the flexible body (Linderman, e.g., see FIG. 3, [0168], the flexible “glove 301”) is arranged to be fit onto the wearer by inherent resilience (Linderman, e.g., see FIG. 3).  Examiner renders the same motivation as in claim 1.

Claims 15 and 49-55 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (US 2018/0360379 A1) in view of Linderman et al. (US 2012/0172682 A1) and Goodall et al. (US 2017/0156662 A1).
	As to claim 15, Harrison in view of Linderman teaches the method of claim 1, wherein the wearable medical screening device (Linderman, Abs, “biometric assessment is performed by use of electromyography (EMG) signals detected from muscles at several locations on the hand/or other part of the body subject to fine motor control”) is arranged to be wrist-worn (Linderman, e.g., see FIG. 3).  Examiner renders the same motivation as in claim 1.
	Harrison in view of Linderman fails to explicitly teach “the disease is carpal tunnel syndrome”.
	However, Goodall teaches the concept that the wearable medical screening device (Goodall, FIGS. 10-11, [0141], “the physiological sensor 1012 is configured to detect a physiological parameter of the subject on which the system 1000 is positioned … the physiological sensor 1012 includes an electromyograph (EMG) (FIG. 13 shows electromyograph 1408), such as sensor electrodes configured to monitor the electrophysiological activity of muscle tissue proximate to the body portion on which the system 1000 is positioned”) is arranged to be wrist-worn and the disease is carpal tunnel syndrome (Goodall, FIG. 12, [0147], “the reference data may include physiological and biomechanical information pertaining to an acute or traumatic injury that include, but is not limited to … a nerve entrapment or compression based condition or syndrome (e.g., carpal tunnel entrapment, cubital tunnel entrapment, tarsal tunnel entrapment, radial nerve entrapment, meralgia paresthetica), and the like”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “biometric assessment performed by use of electromyography (EMG) signals” taught by Linderman to further include “carpal tunnel entrapment”, as taught by Goodall, in order for “monitoring repetitive stress injuries and arthritis” (Goodall, [0132]).
	As to new claim 49, it recites the similar limitations as in claim 15, and Goodall teaches them.  Examiner renders the same motivation as in claim 15.  Please see claim 15 for detailed analysis.
	As to new claim 50, Goodall teaches the wearable medical screening device of claim 43, wherein the one or more biosensors comprise a blood oxygen level sensor (Goodall, FIG. 27, [0171], “Block 2806 shows detecting a blood oxygenation level of the body portion”).  Examiner renders the same motivation as in claim 15.
	As to new claim 51, Goodall teaches the wearable medical screening device of claim 43, wherein the one or more biosensors comprise a pulse rate sensor (Goodall, [0119], “epidermal electronics device 100 containing information about the range-determination source, e.g., pulse timing”).  Examiner renders the same motivation as in claim 15.
	As to new claim 52, Goodall teaches the wearable medical screening device of claim 43, wherein the one or more biosensors comprise a pressure sensor (Goodall, [0179], “the systems and methods described herein employ one or more physiological sensors to monitor one or more physiological conditions of a subject and to generate a sense signal in response thereto … a pressure sensor”).  Examiner renders the same motivation as in claim 15.
	As to new claim 53, Goodall teaches the wearable medical screening device of claim 43, wherein the one or more biosensors comprise a temperature sensor (Goodall, [0179], “the systems and methods described herein employ one or more physiological sensors to monitor one or more physiological conditions of a subject and to generate a sense signal in response thereto … a temperature sensor”).  Examiner renders the same motivation as in claim 15.
	As to new claim 54, Goodall teaches the wearable medical screening device of claim 43, wherein the one or more biosensors comprise a heart rate sensor (Goodall, [0205], “the optical sensor 3324 is configured to measure a heart rate”).  Examiner renders the same motivation as in claim 15.
	As to new claim 55, Linderman teaches the wearable medical screening device of claim 43, wherein the one or more biosensors comprise a heart rate sensor (Linderman, Abs., “biometric assessment is performed by use of electromyography (EMG) signals detected from muscles at several locations on the hand/or other part of the body subject to fine motor control”).  Examiner renders the same motivation as in claim 1.

Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (US 2018/0360379 A1) in view of Linderman et al. (US 2012/0172682 A1) and Maceachern et al. (US 2015/0272501 A1).
	As to claim 42, Harrison in view of Linderman fails to explicitly teach the wearable medical screening device of claim 16, further comprising an IMU arranged to determine movement of the wearable medical screening device to affect determination of the electrical impedance tomogram.  
	However, Maceachern teaches the concept of an IMU arranged to determine movement of the wearable device to affect determination of the electrical impedance tomogram (Maceachern, [0144], “Additional signal information such as motion or position information (e.g., acquired from the IMU or GNSS unit) and other electrical signals such as skin impedance signals and bio-impedance signals can be analyzed along with the acquired EMG signals to determine biometrics and other metrics for a user”).  
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the signals of “impedance measurements tomography” taught by Harrison to be further analyzed along with IMU and EMG signals, as taught by Maceachern, in order to provide “capturing a plurality of electrical signals including at least one electromyography signal using the plurality of electrodes and generating calibration data based on a subset of the plurality of electrical signals” (Maceachern, [0019]).
 	As to claim 43, Linderman in view of Maceachern teaches the wearable medical screening device of claim 16, further comprising one or more biosensors arranged to detect physiological signals of the wearer to affect determination of the electrical impedance tomogram.  Examiner renders the same motivation as in claim 42.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Linderman (US 2010/0106044 A1) teaches the concept of “biometric assessment performed by use of EMG signals detected from muscles at several locations on the hand/or other part of the body subject to fine motor control” (Abs.); and (2) Horseman (US 2013/0013331 A1) teaches the concept of “collecting healty data from a set of one or more health sensors” (Abs.).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jun. 21, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        


***